Exhibit 10.3

 

CRA INTERNATIONAL, INC. RESTRICTED STOCK AGREEMENT

 

Notification and Acceptance of Restricted Stock Award
Employee or Independent Contractor Award

 

Pursuant to the CRA International, Inc. 2006 Equity Incentive Plan (the “Plan”),
the Employee or Independent Contractor named below (hereinafter the “Holder”)
has been granted            shares (the “Restricted Shares “) of the Company’s
Common Stock, without par value (“Common Stock”), subject to the restrictions
stated below and in the Plan, on the condition that the Holder execute and
deliver this Agreement.

 

In accordance with the Plan, the Company is therefore pleased to offer you the
following Restricted Stock Award:

 

Grant Date:

 

[                                                ]

 

 

 

Holder Name, Residential Address and Social Security Number:

 

 

 

 

 

Number of shares of Common Stock granted in this Restricted Stock Award:

 

              shares of the Company’s Common Stock

 

 

 

Vesting Period:

 

Four years, with Twenty-five Percent (25%) of the Restricted Stock Award vesting
on each anniversary of the Grant Date.

 

 

 

Vesting Schedule

 

 

 

 

Date

 

% Vested

 

 

[                              ]

 

25%

 

 

[                              ]

 

50%

 

 

[                              ]

 

75%

 

 

[                              ]

 

100%

 

This Restricted Stock Award is subject to the terms and conditions of the
Restricted Stock Agreement set forth below (the “Agreement”). By signing below
you both accept this Restricted Stock Award and acknowledge that you have read,
understand, agree to and accept the terms and conditions of the Agreement set
forth below. As a condition to receiving this Restricted Stock Award, the Holder
shall execute a Non-Solicit / Non-Hire Agreement with the Company, dated as of
the Grant Date.

 

Signed as a Massachusetts agreement under seal as of the Grant Date:

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

James C. Burrows

{Insert Holder name}

President and CEO

 

 

--------------------------------------------------------------------------------


 

Restricted Stock Agreement

 

The terms of this Agreement shall govern the attached Notification and
Acceptance of Restricted Stock Award (the “Award”). Capitalized terms used, but
not defined, herein shall have the meanings ascribed to them in the Award. The
Company agrees to issue to the Holder in consideration of the premises and for
valuable consideration, the receipt whereof is hereby acknowledged, subject to
the terms and conditions of the Plan and this Agreement as follows:

 


1.                                       VESTING SCHEDULE. THE INTEREST OF THE
HOLDER IN THE RESTRICTED SHARES SHALL VEST AS TO ONE-FOURTH OF THE RESTRICTED
SHARES ON THE FIRST ANNIVERSARY OF THE GRANT DATE, AND AS TO AN ADDITIONAL
ONE-FOURTH ON EACH SUCCEEDING ANNIVERSARY, SO AS TO BE 100% VESTED ON THE FOURTH
ANNIVERSARY THEREOF, CONDITIONED UPON THE HOLDER’S CONTINUED EMPLOYMENT WITH OR
PERFORMANCE OF SERVICES FOR THE COMPANY AS OF EACH VESTING DATE. NOTWITHSTANDING
THE FOREGOING, THE INTEREST OF THE HOLDER IN THE RESTRICTED SHARES SHALL VEST AS
TO 100% OF THE THEN UNVESTED RESTRICTED SHARES UPON THE HOLDER’S TERMINATION OF
SERVICE TO THE COMPANY DUE TO DEATH OR DISABILITY. AS USED HEREIN, THE TERM
“DISABILITY” SHALL MEAN ANY CONDITION, ARISING BY REASON OF ILL HEALTH OR
OTHERWISE, ON ACCOUNT OF WHICH THE HOLDER SHALL BECOME UNABLE TO
PERFORM SERVICES AS AN EMPLOYEE OR INDEPENDENT CONTRACTOR OF THE COMPANY FOR A
PERIOD OF SIX (6) CONSECUTIVE MONTHS; PROVIDED, HOWEVER, THAT THE HOLDER IS NOT
COMPETING DIRECTLY OR INDIRECTLY WITH THE COMPANY, AS DETERMINED BY THE COMPANY
IN ITS DISCRETION.


 


2.                                       FORFEITURE OF RESTRICTED SHARES.


 


(A)                                  THE RESTRICTED SHARES MAY NOT BE SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNTIL THE RESTRICTED SHARES BECOME VESTED IN
ACCORDANCE WITH SECTION 1. THE PERIOD OF TIME BETWEEN THE GRANT DATE AND THE
DATE RESTRICTED SHARES BECOME VESTED IS REFERRED TO HEREIN AS THE “RESTRICTION
PERIOD” FOR EACH OF SUCH SHARES.


 


(B)                                 IF SERVICE FOR THE COMPANY AS AN EMPLOYEE OR
INDEPENDENT CONTRACTOR IS TERMINATED BY THE COMPANY FOR ANY REASON (OTHER THAN
DEATH OR DISABILITY), THE BALANCE OF THE RESTRICTED SHARES WHICH HAS NOT VESTED
AT THE TIME OF THE HOLDER’S TERMINATION OF SERVICE SHALL BE FORFEITED BY THE
HOLDER AND SHALL AUTOMATICALLY BE RETURNED TO THE COMPANY.


 


3.                                       ESCROW OF CERTIFICATES.


 


(A)                                  SIMULTANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, THE HOLDER SHALL DEPOSIT WITH THE COMPANY THE CERTIFICATE OR
CERTIFICATES REPRESENTING ALL OF THE RESTRICTED SHARES AND SHALL PROMPTLY UPON
ACQUISITION OF ANY ADDITIONAL SHARES OF STOCK, PROPERTY OR SECURITIES DESCRIBED
IN PARAGRAPHS 5 AND 6 HEREOF, DEPOSIT WITH THE COMPANY THE CERTIFICATE OR
CERTIFICATES FOR SUCH ADDITIONAL SHARES. ANY SUCH ADDITIONAL SHARES SHALL FOR
ALL PURPOSES BE DEEMED RESTRICTED SHARES UNDER THIS AGREEMENT. TO ALL
CERTIFICATES DEPOSITED BY THE HOLDER WITH THE COMPANY, THERE SHALL BE ATTACHED A
STOCK POWER OR STOCK POWERS, DULY EXECUTED BY THE HOLDER IN BLANK, CONSTITUTING
AND APPOINTING THE COMPANY HIS ATTORNEY TO TRANSFER SUCH STOCK ON THE BOOKS OF
THE COMPANY. THE COMPANY SHALL HOLD SUCH CERTIFICATES AND STOCK POWERS FOR THE
PURPOSES OF THIS AGREEMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE
COMPANY MAY ELECT TO HAVE THE RESTRICTED SHARES, INCLUDING, WITHOUT LIMITATION,
ANY ADDITIONAL SHARES OF STOCK, PROPERTY OR SECURITIES DESCRIBED IN PARAGRAPHS 5
AND 6 HEREOF, ISSUED IN BOOK-ENTRY IN THE COMPANY’S STOCK RECORD BOOKS, AND
SHALL NOT BE REQUIRED TO ISSUE A PHYSICAL CERTIFICATE TO THE HOLDER UNTIL SUCH
RESTRICTED SHARES ARE NO LONGER SUBJECT TO FORFEITURE. THE HOLDER SHALL CONTINUE
TO BE THE

 

2

--------------------------------------------------------------------------------


 


OWNER OF THE RESTRICTED SHARES, DESPITE SUCH DEPOSIT AND STOCK POWERS OR
BOOK-ENTRY ISSUANCE, AND SHALL BE ENTITLED TO EXERCISE ALL RIGHTS OF OWNERSHIP
IN SUCH RESTRICTED SHARES, SUBJECT, HOWEVER, TO THE PROVISIONS OF THIS
AGREEMENT.


 


(B)                                 IN PERFORMING ITS DUTIES UNDER THIS
AGREEMENT, THE COMPANY SHALL BE ENTITLED TO RELY UPON ANY STATEMENT, NOTICE, OR
OTHER WRITING WHICH IT SHALL IN GOOD FAITH BELIEVE TO BE GENUINE AND TO BE
SIGNED OR PRESENTED BY A PROPER PARTY OR PARTIES OR ON OTHER EVIDENCE OR
INFORMATION DEEMED BY HIM TO BE RELIABLE. IN NO EVENT SHALL THE COMPANY BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED IN GOOD FAITH. THE COMPANY MAY CONSULT
WITH ITS COUNSEL OR COUNSEL OF ANY OF THE OTHER PARTIES HERETO AND, WITHOUT
LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, SHALL NOT BE HELD LIABLE FOR
ANY ACTION TAKEN OR OMITTED IN GOOD FAITH ON ADVICE OF SUCH COUNSEL.


 

It is further agreed that if any controversy arises, between the parties hereto
or with any third person, with respect to the Restricted Shares or any part of
the subject matter of this Agreement, its terms or conditions, the Company shall
not be required to take any actions in the premises, but may await the
settlement of any such controversy by final appropriate legal proceedings or
otherwise as it may require, notwithstanding anything in this Agreement to the
contrary, and in such event the Company shall not be liable for interest or
damages.

 

In the event that a dispute should arise with respect to the delivery, right to
possession, and/or ownership of the certificates held by the Company
representing the Restricted Shares, the Company is authorized to retain such
certificates and evidences in its possession, or any portion thereof, without
liability to anyone, until such dispute shall have been settled either by mutual
written agreement of the parties concerned or by final order, decree or judgment
of a court of competent jurisdiction after the time for appeal has expired and
no appeal has been perfected, but the Company shall be under no duty whatsoever
hereunder to institute or defend any such proceedings.

 

The provisions of this Section 3(b) shall survive the expiration or earlier
termination of this Agreement.

 


4.                                       RESTRICTION ON TRANSFER. OTHER THAN AS
SET FORTH IN THE PRECEDING PARAGRAPHS OF THIS AGREEMENT WITH RESPECT TO
TRANSFERS TO THE COMPANY, THE HOLDER SHALL NOT SELL, ASSIGN, TRANSFER, PLEDGE,
HYPOTHECATE, MORTGAGE, ENCUMBER OR OTHERWISE DISPOSE OF, VOLUNTARILY OR
INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE (COLLECTIVELY, “TRANSFER”), ANY
OF THE RESTRICTED SHARES OR ANY INTEREST THEREIN, UNLESS AND UNTIL SUCH
RESTRICTED SHARES ARE NO LONGER SUBJECT TO FORFEITURE UNDER PARAGRAPH 2 AND,
ACCORDINGLY, THE RESTRICTION PERIOD WITH RESPECT TO SUCH SHARES HAS TERMINATED.


 


5.                                       STOCK DIVIDENDS AND CERTAIN OTHER
ISSUANCES AND PAYMENTS. IF THE COMPANY SHALL PAY A STOCK DIVIDEND ON, OR HAVE A
MERGER, CONSOLIDATION, CAPITAL REORGANIZATION OR RECAPITALIZATION IN WHICH WHILE
EXISTING COMMON STOCK REMAINS OUTSTANDING, NEW STOCK IS ISSUED WITH RESPECT TO
ANY OF THE COMMON STOCK, THE SHARES OF STOCK OF THE COMPANY ISSUED IN PAYMENT OF
SUCH DIVIDEND ON, OR ISSUED IN CONNECTION WITH SUCH MERGER, CONSOLIDATION,
CAPITAL REORGANIZATION OR RECAPITALIZATION SHALL BE ADDED TO, AND DEEMED
PART OF, THE RESTRICTED SHARES FOR ALL PURPOSES OF THIS AGREEMENT. IF THE
COMPANY SHALL MAKE A DISTRIBUTION OF PROPERTY OTHER THAN CASH ON ANY OF THE
COMMON STOCK, OR SHALL DISTRIBUTE TO ITS STOCKHOLDERS SHARES OF STOCK OF ANOTHER
CORPORATION, THE PROPERTY OR SHARES OF STOCK OF SUCH OTHER CORPORATION
DISTRIBUTED WITH RESPECT TO THE RESTRICTED SHARES SHALL BE ADDED TO AND DEEMED
PART OF THE RESTRICTED SHARES FOR ALL

 

3

--------------------------------------------------------------------------------


 


PURPOSES OF THIS AGREEMENT. REFERENCES IN PARAGRAPH 3 TO ADDITIONAL SHARES OF
STOCK AND CERTIFICATES FOR SUCH SHARES AS DESCRIBED IN PARAGRAPHS 5 AND 6 AND
STOCK POWERS THEREFOR SHALL BE DEEMED TO INCLUDE, WITHOUT LIMITATION, REFERENCE
TO SUCH PROPERTY AND INSTRUMENTS EVIDENCING SUBSTITUTED SECURITIES DESCRIBED IN
PARAGRAPH 6 AND TO APPROPRIATE INSTRUMENTS OF TRANSFER THEREFOR, RESPECTIVELY.
IN THE EVENT OF ANY SUCH DIVIDEND, MERGER, CONSOLIDATION, CAPITAL REORGANIZATION
OR RECAPITALIZATION IN WHICH WHILE EXISTING COMMON STOCK REMAINS OUTSTANDING,
NEW STOCK IS ISSUED, OR IN THE EVENT OF ANY SUCH DISTRIBUTION OF PROPERTY OR
SHARES OF ANOTHER CORPORATION, UNVESTED RESTRICTED SHARES SHALL REMAIN SUBJECT
TO FORFEITURE AS SET FORTH ABOVE, BUT THE PROVISIONS HEREOF SHALL BE
APPROPRIATELY ADJUSTED BY THE COMPANY SO THAT THEY WILL CONTINUE TO APPLY WITH
SIMILAR EFFECT TO SUCH NEW RESTRICTED SHARES.


 


6.                                       STOCK SPLITS, RECAPITALIZATIONS AND
OTHER EVENTS. IF THE OUTSTANDING SHARES OF THE COMMON STOCK SHALL BE SUBDIVIDED
INTO A GREATER NUMBER OF SHARES OR COMBINED INTO A SMALLER NUMBER OF SHARES, OR
IN THE EVENT OF A RECLASSIFICATION OF THE OUTSTANDING SHARES OF COMMON STOCK, OR
IF THE COMPANY SHALL BE A PARTY TO ANY MERGER, CONSOLIDATION, RECAPITALIZATION
OR CAPITAL REORGANIZATION IN WHICH SECURITIES ARE ISSUED IN EXCHANGE FOR THE
RESTRICTED SHARES, THERE SHALL BE SUBSTITUTED FOR THE RESTRICTED SHARES
HEREUNDER SUCH AMOUNT AND KIND OF SECURITIES AS ARE ISSUED IN SUCH SUBDIVISION,
COMBINATION, RECLASSIFICATION, MERGER, CONSOLIDATION, RECAPITALIZATION OR
CAPITAL REORGANIZATION WITH RESPECT TO THE RESTRICTED SHARES OUTSTANDING
IMMEDIATELY PRIOR THERETO, AND THEREAFTER SUCH SECURITIES SHALL FOR ALL PURPOSES
BE DEEMED THE RESTRICTED SHARES HEREUNDER. IN ANY SUCH EVENT, THE UNVESTED
RESTRICTED SHARES SHALL REMAIN SUBJECT TO FORFEITURE AS SET FORTH ABOVE, BUT THE
PROVISIONS HEREOF SHALL BE APPROPRIATELY ADJUSTED BY THE COMPANY SO THAT THEY
WILL CONTINUE TO APPLY WITH SIMILAR EFFECT TO SUCH NEW RESTRICTED SHARES.


 


7.                                       NO TRANSFER IN VIOLATION OF AGREEMENT.
THE COMPANY SHALL NOT BE REQUIRED TO TRANSFER ANY OF THE RESTRICTED SHARES ON
ITS BOOKS WHICH SHALL PURPORTEDLY HAVE BEEN SOLD, ASSIGNED OR OTHERWISE
TRANSFERRED IN VIOLATION OF THIS AGREEMENT, OR TO TREAT AS OWNER OF SUCH SHARES,
OR TO ACCORD THE RIGHT TO VOTE AS SUCH OWNER OR TO PAY DIVIDENDS TO, ANY PERSON
OR ENTITY TO WHICH ANY SUCH SHARES SHALL PURPORTEDLY HAVE BEEN SOLD, ASSIGNED OR
OTHERWISE TRANSFERRED IN VIOLATION OF THIS AGREEMENT. IT IS EXPRESSLY UNDERSTOOD
AND AGREED THAT THE RESTRICTIONS ON TRANSFER IMPOSED BY THIS AGREEMENT SHALL
APPLY NOT ONLY TO VOLUNTARY TRANSFERS BUT ALSO TO INVOLUNTARY TRANSFERS, BY
OPERATION OF LAW OR OTHERWISE. THE HOLDER SHALL PAY ALL LEGAL FEES AND EXPENSES
OF THE COMPANY ARISING OUT OF OR RELATING TO ANY PURPORTED SALE, ASSIGNMENT OR
TRANSFER OF ANY RESTRICTED SHARES IN VIOLATION OF THIS AGREEMENT.


 


8.                                       LEGEND. THE CERTIFICATES REPRESENTING
ANY SHARES OF THE RESTRICTED SHARES TO BE ISSUED TO THE HOLDER THAT ARE SUBJECT
TO FORFEITURE SHALL HAVE ENDORSED THEREON, IN ADDITION TO ANY OTHER LEGENDS
THEREON, LEGENDS SUBSTANTIALLY IN THE FOLLOWING FORM:


 

The securities represented by this certificate are subject to restrictions on
transfer and forfeiture to the Corporation, as set forth in a restricted stock
agreement between the Corporation and the registered holder hereof, a copy of
which will be provided to the holder hereof by the Corporation upon written
request and without charge.

 


9.                                       SEVERABILITY. IF ANY PROVISION OF THIS
AGREEMENT SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE
BY ANY COURT OF COMPETENT JURISDICTION, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED
THEREBY. ANY

 

4

--------------------------------------------------------------------------------


 


INVALID, ILLEGAL OR UNENFORCEABLE PROVISION OF THIS AGREEMENT SHALL BE
SEVERABLE, AND AFTER ANY SUCH SEVERANCE, ALL OTHER PROVISIONS HEREOF SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


10.                                 EQUITABLE RELIEF. THE HOLDER ACKNOWLEDGES
THAT MONEY DAMAGES ALONE WILL NOT ADEQUATELY COMPENSATE THE COMPANY FOR BREACH
OF ANY OF THE HOLDER’S COVENANTS AND AGREEMENTS HEREIN AND, THEREFORE, AGREES
THAT IN THE EVENT OF THE BREACH OR THREATENED BREACH OF ANY SUCH COVENANT OR
AGREEMENT, IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO THE COMPANY, AT LAW,
IN EQUITY OR OTHERWISE, THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE RELIEF
COMPELLING SPECIFIC PERFORMANCE OF, OR OTHER COMPLIANCE WITH, THE TERMS HEREOF.


 


11.                                 TAX MATTERS. THE HOLDER WILL BE LIABLE FOR
ANY AND ALL TAXES, INCLUDING, WITHOUT LIMITATION, WITHHOLDING TAXES, ARISING OUT
OF THE GRANT OR THE VESTING OF THE RESTRICTED SHARES HEREUNDER, AND SHALL BE
SOLELY RESPONSIBLE FOR OBTAINING SUCH TAX TREATMENT OF THE RESTRICTED SHARES AND
OF HOLDER’S RECEIPT THEREOF AS THE HOLDER MAY DESIRE, INCLUDING, WITHOUT
LIMITATION, ANY TIMELY FILING OF AN ELECTION UNDER SECTION 83(B) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED.


 


(A)                                  THE HOLDER WILL PROVIDE THE COMPANY WITH
ALL INFORMATION THAT THE COMPANY SHALL REQUEST IN CONNECTION WITH THE HOLDER’S
RECEIPT OF THE RESTRICTED SHARES, AND ANY SUBSEQUENT SALE(S) OR OTHER
DISPOSITION(S) THEREOF IN ORDER FOR THE COMPANY TO SATISFY TAX, ACCOUNTING AND
SECURITIES LAWS REPORTING AND OTHER REGULATORY REQUIREMENTS. INFORMATION WITH
RESPECT TO SALE(S) OR DISPOSITION(S) OF RESTRICTED SHARES BY THE HOLDER SHOULD
BE DELIVERED TO THE COMPANY BEFORE THE END OF THE MONTH WITHIN WHICH THEY
OCCURRED. INFORMATION SHOULD BE PROVIDED TO THE ATTENTION OF THE COMPANY’S
GENERAL COUNSEL OR, IN HIS ABSENCE, TO ITS CHIEF FINANCIAL OFFICER.


 


(B)                                 ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, THE HOLDER SHALL DEFEND, INDEMNIFY AND HOLD THE
COMPANY HARMLESS FROM AND AGAINST ANY AND ALL DAMAGES, COSTS, EXPENSES, FINES,
PENALTIES, REASONABLE ATTORNEY’S FEES AND CLAIMS OF EVERY KIND OR NATURE ARISING
FROM THE HOLDER’S FAILURE TO PROVIDE ANY INFORMATION REQUIRED HEREUNDER OR TO
PAY ANY TAX AMOUNTS PROMPTLY AND WHEN DUE.


 


(C)                                  SECTION 83(B) TAX ELECTION. HOLDER
ACKNOWLEDGES THAT THE COMPANY HAS ADVISED THE HOLDER OF THE POSSIBILITY OF
MAKING AN ELECTION UNDER SECTION 83(B) OF THE CODE WITH RESPECT TO THE
RESTRICTED SHARES. THE HOLDER SHOULD CONSULT WITH HIS OR HER TAX ADVISOR TO
DETERMINE THE TAX CONSEQUENCES OF ACQUIRING THE RESTRICTED SHARES AND THE
POTENTIAL ADVANTAGES AND POTENTIAL DISADVANTAGES OF FILING THE
SECTION 83(B) ELECTION IN LIGHT OF THE HOLDER’S INDIVIDUAL CIRCUMSTANCES. THE
HOLDER ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND NOT THAT OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, TO FILE A TIMELY ELECTION UNDER
SECTION 83(B) AND THAT THE RIGHT TO MAKE SUCH AN ELECTION WILL BE LOST IF NOTICE
OF SUCH ELECTION IS NOT TIMELY FILED.


 


(D)                                 HOLDER SHALL, NO LATER THAN THE DATE AS OF
WHICH THE VALUE OF ANY RESTRICTED SHARES FIRST BECOMES INCLUDABLE IN THE GROSS
INCOME OF THE HOLDER FOR FEDERAL INCOME TAX PURPOSES, PAY TO THE COMPANY, OR
MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY REGARDING PAYMENT OF ANY FEDERAL,
STATE, LOCAL AND/OR PAYROLL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD AS
A RESULT THEREOF. THE COMPANY AND ITS AFFILIATES SHALL, TO THE EXTENT PERMITTED
BY LAW, HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OF ANY KIND
OTHERWISE DUE TO THE HOLDER.

 

5

--------------------------------------------------------------------------------


 


12.                                 NOTICES. ANY NOTICE REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN (A) UPON PERSONAL DELIVERY, (B) ON THE FIRST BUSINESS DAY AFTER BEING SENT
BY EXPRESS MAIL OR A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, (C) UPON
TRANSMISSION BY FACSIMILE WITH RECEIPT CONFIRMED, OR (D) ON THE THIRD BUSINESS
DAY AFTER BEING SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID. TO BE EFFECTIVE, ANY SUCH NOTICE SHALL BE ADDRESSED, IF TO THE
COMPANY, AT ITS PRINCIPAL OFFICE, AND IF TO THE HOLDER AT THE LAST ADDRESS OF
RECORD ON THE BOOKS OF THE COMPANY OR AT SUCH OTHER ADDRESS AS SUCH PARTY
MAY DESIGNATE BY TEN (10) DAYS PRIOR WRITTEN NOTICE TO THE OTHER PARTY HERETO.


 


13.                                 BENEFIT OF THE AGREEMENT. THE RIGHTS AND
OBLIGATIONS OF THE HOLDER HEREUNDER ARE PERSONAL TO THE HOLDER, AND EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, SUCH RIGHTS AND OBLIGATIONS MAY NOT BE
ASSIGNED OR DELEGATED BY THE HOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY. ANY ASSIGNMENT OR DELEGATION OF SUCH RIGHTS AND OBLIGATIONS OF THE
HOLDER ABSENT SUCH CONSENT SHALL BE VOID AND OF NO FORCE OR EFFECT. THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE COMPANY AND THE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS OF THE HOLDER. THE RIGHTS AND
REMEDIES OF THE COMPANY HEREUNDER SHALL BE CUMULATIVE AND IN ADDITION TO ALL
OTHER RIGHTS AND REMEDIES THE COMPANY MAY HAVE, AT LAW, IN EQUITY, BY CONTRACT
OR OTHERWISE. NO MODIFICATION, RENEWAL, EXTENSION, WAIVER OR TERMINATION OF THIS
AGREEMENT OR ANY OF THE PROVISIONS HEREIN CONTAINED SHALL BE BINDING UPON THE
COMPANY UNLESS MADE IN WRITING AND SIGNED BY A DULY AUTHORIZED OFFICER OF THE
COMPANY.


 


14.                                 CHOICE OF LAW AND FORUM. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
SUBSTANTIVE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS. ALL LITIGATION ARISING FROM OR RELATING TO THIS
AGREEMENT SHALL BE FILED AND PROSECUTED BEFORE ANY COURT OF COMPETENT SUBJECT
MATTER JURISDICTION LOCATED IN BOSTON, MASSACHUSETTS. THE HOLDER CONSENTS TO THE
JURISDICTION OF SUCH COURTS OVER HIM, STIPULATES TO THE CONVENIENCE, EFFICIENCY
AND FAIRNESS OF PROCEEDING IN SUCH COURTS, AND COVENANTS NOT TO ALLEGE OR ASSERT
THE INCONVENIENCE, INEFFICIENCY OR UNFAIRNESS OF PROCEEDING IN SUCH COURTS.


 


15.                                 CONSTRUCTION. THE GENDERS AND NUMBERS USED
IN THIS AGREEMENT ARE USED AS REFERENCE TERMS ONLY AND SHALL APPLY WITH THE SAME
EFFECT WHETHER THE PARTIES ARE OF THE MASCULINE, NEUTER OR FEMININE GENDER,
CORPORATE OR OTHER FORM, AND THE SINGULAR SHALL LIKEWISE INCLUDE THE PLURAL.


 

*                                        
*                                         *

 

6

--------------------------------------------------------------------------------